DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim limitation “nitrogen nano-bubble delivery system” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “system” coupled with functional language “nitrogen nano-bubble delivery” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f), or sixth paragraph, claims 10 or 20 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), or sixth paragraph limitation: a nano-bubble diffuser connected to a nitrogen source (See page 8 lines 8-18) .  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), or sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or sixth paragraph, or present a sufficient showing that the 
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 13-21 are rejected for their dependence on claim 12.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “insulated moveable containers”. It is unclear whether “insulated” refers to being electrically or thermally insulated.  See MPEP 2173.05(a)(I), the meaning of every term should be apparent.
Claims 13-21 are rejected for their dependence on claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0107917 to Capehart (“Capehart”) in view of U.S. Patent Application Publication No. 2012/125851 to Shapiro (“Shapiro”).
As to claim 12, Capehart teaches a fluid treatment system configured to treat a fluid stream (See abstract, and see in the Figs.), comprising:
a fluid injection or disposal well (See [0068]—[0072]) ;
one or more fluid treatment tanks, wherein the one or more fluid treatment tanks comprise at least one separator (See Figs. 4 and 904, 908 in Fig. 9 and see [0100], fluid treatment tank comprises a centrifugal separator;  or see [0071], gun barrel separation tanks are taught);
(See again [0068]-[0072], water is pumped from the tanks to down-hole suggesting the use of a pipe, see also in Fig. 4 and/or 9, water lines are taught connecting the various treatment elements of the system),
upstream pipes in fluid connection with the one or more water treatment tanks (See [0070], “...produced water is piped...”; or see Fig. 9 902, 804, Fig. 4, 402, and paragraph [0081] upstream pipes are shown connecting the upstream elements with the tanks), and
an ozone injection system (Fig. 9, 906, and see [0068], ozone gas treatment is provided to the stream of water prior to returning to the injection or disposal well; and see also 10/314/28,32,34,302 in Fig. 1, which shows an ozone contact/injection system of the invention, see [0062]-[0065]; and also an ozone generator 150 ) configured to inject ozone gas or an ozone-oxygen mixture into the fluid stream prior to the fluid reaching the fluid injection or disposal well.
Capehart is different from claim 12 in that Capehart does not mention that the ozone injection system is contained in two moveable insulated containers positioned adjacent each other.  Shapiro is directed to a portable water treatment device (See Shapiro abstract and in the Figs.).  Shapiro suggests that the device includes a number of moveable containers positioned adjacent to each other (See Shapiro in Figs. particularly Figs. 1-3, [0022], [0036], [0050]).  Shapiro suggests using ozone an ozone treatment system in the water treatment assembly (See [0041]).  And further Shapiro suggests using thermally insulated panels in order to control the thermal (See [0044]). Shapiro demonstrates that the use of the moveable containers positioned adjacent to each other provides for a portable system which may be easily moved using a variety of transportation modes (See [0036]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for the ozone treatment system in two or more moveable containers, having insulated properties, adjacent to each other in Capehart in order to achieve the predictable result of providing a portable system that is easily moved using a variety of transportation modes.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claim 13, Capehart and Shapiro teach the device of claim 12, and further Capehart provides for a slipstream injection system (See 314/32/303 which provides for a recirculating “slipstream” for introduction of the ozone).
	As to claim 14, Capehart and Shapiro teach the device of claim 12, and further Capehart teaches that the device is capable varying the dose rate of ozone gas over time (See [0057] “Alternate flows and pressures...” will cause different dose rates via the venturi.).
	As to claim 15, Capehart and Shapiro teach the device of claim 14, and further Capehart and the further limitations of claim 15 are directed to applicant’s intended use and do not serve to particularly define the invention in terms of its structure.  See MPEP 2114.  Here Capehart and Shapiro is considered to be fully capable of having the stream quality monitored and the flow rate of the water through the venturi adjusted (See Capehart [0057] “Alternate flows and pressures...” will cause different dose rates via the venturi.; and see also [0041], “the oxidation reduction potential (ORP) of the water being contacted is monitored...”; and [0056]).
	As to claim 16, Capehart and Shapiro teach the device of claim 12, and further Capehart and further the size of the bubbles is directed to applicant’s intended use and does not serve the particularly define the invention in terms of its structure.  See MPEP 2114.  Here Capehart and Shapiro is considered to be fully capable of this function since the venturi in Capehart is capable of injecting at least some bubbles sized as microbubbles by controlling the pressure and flow rate of the fluids to the venturi.
	As to claim 18, Capehart and Shapiro teach the device of claim 12, and further Capehart provides for the fluid stream is produced water from oil or gas wells (See [0070]).
As to claim 19, Capehart and Shapiro teaches the device of claim 12, and further Capehart suggests that the fluid is fracking fluid (See [0069]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capehart and Shapiro in view of Dickerson.
As to claim 17, Capehart and Shapiro teach the system of claim 12, and further Capehart teaches wherein the ozone injection system produces oxygen-depleted reject gas in the process of producing oxygen and/or ozone (See 10 and 402/ ozone off-gas, which will be depleted of ozone which is transfer or consumed on treating water in contact tank 10 is produced), but Capehart does not mention that the gas is directed to the separator as a blanket gas.  Dickerson is directed to a method of treating wastewater to remove contaminants (See Dickerson abstract).  Dickerson suggests (See abstract).  Dickerson suggests that providing the blanket of ozone air above the water in the tank structure facilitates preventing the formation of a biofilm or reacts with odorous gasses and does not cause erosion (See again abstract).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the excess gas for treatment in Capehart to the tank to provide for an ozone gas blanket in Capehart in order to prevent the formation of biofilm and react with odorous gasses without causing erosion as taught by Dickerson.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capehart and Shapiro in view of U.S. Patent Application Publication No. 2018/0319685 to Ball et al. (“Ball”).
As to claim 10, Capehart and Shapiro the system of claim 12, but does not mention that the system includes a nitrogen nano-bubble delivery system.  Ball is directed to the treatment of water extracted from a well with ozone to remove contaminants (See Ball Title, abstract and in the Figs.).  Ball suggests providing a nitrogen nanobubble generating diffuser in the system for treating the fluid (See [0041], and [0042]).  Ball explains that the use of nitrogen nanobubbles to facilitate treatment, transformation, isolation and removal of contaminants as well as the formation of aerosol foam (See [0017], [0034], [0041], and [0042]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capehart and Shapiro in view of U.S. Patent Application Publication No. 2012/0080374 to Komor et al. (“Komor”).
As to claim 21, Capehart and Shapiro teach system of claim 12, but do not mention nitrogen/nitrogen-rich gas is injected downstream of the one or more fluid treatment tanks.  Komor is directed to a system for treating a source water with ozone (See Komor title, abstract and see in the Figs.).  Komor suggests providing for ozone contact in a treatment tank (See in Fig. 1, ozone is provided in an ozone contactor treatment tank), and downstream of this a nitrogen tank is provided (See Komor in Fig. 1, N2 is provided to a subsequent tank).  Komor explains that providing the N2 facilitates stripping dissolved oxygen and residual ozone from the water being treated (See [0020]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time invention was effectively filed to provide for nitrogen injection at a location downstream of the treatment tanks in Capehart and Shapiro in order to achieve the predictable result of stripping dissolved oxygen and residual ozone from the fluid as taught and demonstrated in Komor.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable result is considered to be prima facie obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, and 8-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/246,646 (“’646”) n view of Capehart, Shapiro, Schulz, Dickerson, Ball, Schulz, and/or Komor . 
As to claims 1-6 and 8-21, ‘646 embraces substantially the same subject matter as is presently claimed. Differences between the claims ‘646 and the instant claims are considered to be obvious over Capehart, Shapiro, Schulz, Dickerson, Ball, Schulz, and/or Komor for reasons analogous to those presented with respect to the art rejections.
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Subject to applicant overcoming or obviating the obvious-type double patenting rejection, Claims 1-6 and 8-11 are considered to be in condition for allowance.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, Capehart is considered to be the nearest prior art but does not teach nor fairly suggest that the ozone injection system comprising an ozone generator and an injector produces an oxygen-depleted inert reject gas in the process of producing oxygen and/or ozone, further wherein the reject gas is directed to at least one separator as blanket gas.
Response to Arguments
Applicant’s amendments and arguments with respect to claim 1 is considered to be persuasive.  However, as applicant has not addressed the ODP rejection, the claims are still rejected on those grounds.
Applicant's arguments filed 1-21-21 have been fully considered but they are not persuasive.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.